53


   OFFlCE   OF THE ATTORNEY       GENERAL   OF TEXAS
                         AUSTIN
                                                            /




                                     ,!Jl
Hon. E. P. Jannbuy
county imlltar
F?liln oounty
xountzs, Texas
Dear Sir:




          This will a0                   t or your letter
of June 19th. ask%x& t                  ur oplallaaoa the
rouaringfpetio~la




          fn a resent opinfon [opinbm Ro, O-909) *I held
IL R. fm5 passed by the l?isFtg-$ixth
                                    xdt&lature rt sic
reently addjour@edseaelonS5 #a a valti and aerm?ilrUtiaaal
   . We else enaloee a dp    oi this apinionr
                         I
                                                               5




IIon.E.P.Jenninge,    Page 2


           Ixumauah as Zrtlals 1055 was operative as
oodlfied In the revision of 19eS until amaded by H. 8.
205, supm, and did not provide for any payment to Otis-
oers where prisoners satisfied their rmpeotlve fine8 and
coats by mere jail conflncmentwithout labor 6s palded
In Art1019 1055, aupra, your qufmtlnn 16 answered In the
negativs.  Offlaera would lie entitled to their foes aa
provided In Ii, EL 205, supra, from and after ttur effeotire
datd only.
                               Yours rery tnlly




ATTORI%   GENEFtALOF TEXAS